Name: Commission Regulation (EEC) No 2473/91 of 13 August 1991 concerning the stopping of fishing for cod by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 227/26 Official Journal of the European Communities 15. 8 . 91 COMMISSION REGULATION (EEC) No 2473/91 of 13 August 1991 concerning the stopping of fishing for cod by vessels flying the flag of a Member State or registered in a Member States have reached the total allowable catches for 1991 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3926/90 of 20 December 1990 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1991 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2381 /91 (4), provides for cod total allowable catches for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stock subject to total allowable catches, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the total allowable catches ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES division II b by vessels flying the flag of a Member State HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES division II b by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the total allowable catches for 1991 . Fishing for cod in the waters of ICES division II b by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. (3) OJ No L 378 , 31 . 12. 1990, p. 1 . (4) OJ No L 219, 7. 8 . 1991 , p. 2.